DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 November 2021 was considered by the examiner.

Drawings
The drawings were received on 26 January 2022.  These drawings are acceptable.

Response to Amendment
The amendment filed 26 January 2022 has been entered. Claims 1-18 remain pending in this application.  Claim 1 has been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 28 October 2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of the new ground(s) of rejection set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp US 3,813,252 (Lipp) in view of non-patent literature Zhang et al., “In situ Si3N4-SiC-BN composites: preparation, microstructures, and properties,” Materials Science and Engineering A328, 2002 (Zhang).

Regarding claim 1,  Lipp teaches a ceramic comprising, in mass %:
BN: 20.0 to 55.0% (see claim 1 – 20% by weight of boron nitride);
SiC: 5.0 to 40.0% (see claim 1 – 20-80% by weight of silicon carbide); and
ZrO and/or Si3N4: 3.0 to 60.0% (see claim 1 – 20-80% by weight of silicon nitride).
Although Lipp teaches a material with the claimed composition, Lipp is silent with respect to the flexural strength of the material and specifically does not teach wherein the ceramic has flexural strength of 200 MPa or more.
Zhang teaches the ceramic has a flexural strength of 200 MPa or more (see Fig. 5 – mechanical properties of the Si3N4-SiC-BN composite includes bending strength of above 200 MPa for composites including BN content less than 45 vol%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of the ceramic taught by Lipp to achieve a flexural strength of 200 MPa as taught by Zhang as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to achieve the desired rigidity for the application and reduce warping especially in thin film applications.   
Regarding claim 2, Lipp teaches the ceramic according to claim 1, wherein the ceramic has a coefficient of thermal expansion at -50 to 500°C of 1.0 x 10° to 5.0 x 10° /°C (the ceramic described in claim 1 is considered to achieve the claimed thermal expansion as it is an inherent property of a material of this composition.  The specification of the pending applications indicates that the claimed thermal expansion properties is achieved based on the composition and therefore inherent to a composite with the same composition).
Regarding claim 3, Lipp teaches the ceramic according to claim 1, wherein the ceramic has a volume resistivity of 106 to 1014 ohm-cm (the ceramic described in claim 1 is considered to achieve the claimed volume resistivity as an inherent property of material of this composition.  The specification of the pending application indicates that the resistivity is achieved by dispersing of grains of SiC in the BN in the claimed concentration range (see para [0012]).  Because Lipp teaches the claimed ceramic composition, it is considered to achieve the claimed resistivity).
Regarding claim 4, Lipp teaches the ceramic according to claim 1, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Lip is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Lip teaches in claim 4 sintering at 1500-1900 degrees under a pressure of 5 to 40 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Lip teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).
Regarding claim 8, Lipp teaches the ceramic according to claim 2, wherein the ceramic has a volume resistivity of 106 to 1014 ohm-cm (the ceramic described in claim 1 is considered to achieve the claimed volume resistivity as an inherent property of material of this composition.  The specification of the pending application indicates that the resistivity is achieved by dispersing of grains of SiC in the BN in the claimed concentration range (see para [0012]).  Because Lipp teaches the claimed ceramic composition, it is considered to achieve the claimed resistivity).
Regarding claim 9, Lipp teaches the ceramic according to claim 2, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Lip is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Lip teaches in claim 4 sintering at 1500-1900 degrees under a pressure of 5 to 40 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Lip teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).
Regarding claim 10, Lipp teaches the ceramic according to claim 3, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Lip is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Lip teaches in claim 4 sintering at 1500-1900 degrees under a pressure of 5 to 40 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Lip teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).
Regarding claim 11, Lipp teaches the ceramic according to claim 8, wherein the ceramic has a coefficient of water absorption of 0.5% or less (the ceramic describes in claim 1 is considered to achieve the claimed coefficient of water absorption because the ceramic taught by Lip is formed of the same composition and is sintered under temperature and pressures of the pending application.  Specifically Lip teaches in claim 4 sintering at 1500-1900 degrees under a pressure of 5 to 40 MPa and corresponds to ranges of the pending application (see para [0041-0042]).  Because Lip teaches the claimed ceramic composition formed in the same manner as the pending application, it is considered to achieve the claimed coefficient of water absorption).

Claims 5, 6, 7, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lipp US 3,813,252 (Lipp) in view of non-patent literature Zhang et al., “In situ Si3N4-SiC-BN composites: preparation, microstructures, and properties,” Materials Science and Engineering A328, 2002 (Zhang) and in further view of Suzuki et al. US 2012/0067145 (Suzuki).
Regarding claim 5, Lipp in view of Zhang teaches the ceramic of claim 1 (see claim 1 above).
Lipp in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) probe guiding member that guides probes of a probe card (probe holder 1 with through holes 11 for holding probes), 
the probe guiding member comprising: a plate-shaped main body that is made of the ceramic (see Fig. 7 and para [0041] – probe holder 1 is formed of ceramic material); and 
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – through holes 11 for probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Lipp in view of Zhang to be used as the ceramic in the probe guiding member taught by Suzuki in order achieve wear resistance, resistance against warping, and high machinability as needed by probe card.  
Regarding claim 6, Lip in view of Zhang teaches the ceramic of claim 1 but does not teach a probe card comprising a plurality of probes; and the probe guiding member according to claim 5.
Suzuki teaches (Fig. 7) a probe card (probe holder 1) comprising: 
a plurality of probes (see Fig. 7 – plurality of probes 3); and 
the probe guiding member according to claim 5 (see claim 5 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Lipp in view of Zhang to be used in a probe card comprising a plurality of probes and the probe guiding member according to claim 5 as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe card.  
Regarding claim 7,  Lipp in view of Zhang teaches the ceramic of claim 1 (see claim 1 above).
Lipp in view of Zhang does not teach a socket for package inspection wherein the socket for package inspection is made of the ceramic according to claim 1.
Suzuki teaches (Fig. 7) a socket for package inspection (see Fig. 7 – probe holder 1), wherein the socket for package inspection is made of the ceramic (see Fig. 7 and para [0041] – probe holder is formed of ceramic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ceramic taught by Lipp in view of Zhang in claim 1 to be the ceramic of the socket for package inspection as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe card.  
Regarding claim 12, Lipp in view of Zhang teaches the ceramic according to claim 2.  
Lipp in view of Zhang does not explicitly teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 2; and  the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 13, Lipp in view of Zhang teaches the ceramic according to claim 3 (see claim 3 above).
Lipp in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 3; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 14, Lipp in view of Zhang teaches the ceramic according to claim 4 (see claim 4 above).
Lippi in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 4; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 15, Lipp in view of Zhang teaches the ceramic according to claim 8 (see claim 8 above).
Lippi in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 8; and

the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 16, Lipp in view of Zhang teaches the ceramic according to claim 9 (see claim 9 above).
Lipp in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 9; and

the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 17, Lipp in view of Zhang teaches the ceramic according to claim 10 (see claim 10 above).
Lippi in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 10; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  
Regarding claim 18, Lipp in view of Zhang teaches the ceramic according to claim 11 (see claim 11 above).
Lipp in view of Zhang does not teach a probe guiding member that guides probes of a probe card, the probe guiding member comprising:
a plate-shaped main body that is made of the ceramic according to claim 11; and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted.
Suzuki teaches (Fig. 7) a probe guiding member that guides probes of a probe card (see Fig. 7 – probe holder 1 with probes 3), the probe guiding member comprising:
a plate-shaped main body that is made of ceramic (probe holder 1 is plate shaped ceramic per para [0041]); and
the main body includes a plurality of through holes and/or slits through which the probes are to be inserted (see Fig. 7 – probe holder 1 includes through holes 11 for holding probes 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic taught by Lipp in view of Zhang to be utilized as the plate shaped main body wherein the main body includes a plurality of holes/slits though which the probes are inserted as taught by Suzuki in order to achieve wear resistance, resistance against warping, and high machinability as needed by probe guiding member.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/           Primary Examiner, Art Unit 2868